Citation Nr: 0413869	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty in the Army from April 1967 
to February 1971.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 2002 RO decision which reopened a 
previously denied claim for service connection for PTSD, but 
denied the merits of the claim for service connection.

In the judgment of the Board, there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
claim for service connection for PTSD.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  If it 
is not shown that a veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The veteran claims he has PTSD due to stressors experienced 
during his service in Vietnam.  According to service 
personnel records, he served in Vietnam from August 1968 to 
March 1970, during which time his duties were those of a 
track vehicle mechanic, and then a heavy vehicle driver, 
assigned to HHT 3rd Squadron, 4th Cavalry, 25th Infantry 
Division.  The service records show decorations for service 
in Vietnam but do not indicate combat service.

In past statements (such as a July 1984 statement in support 
of an earlier claim) the veteran described particular service 
stressors.  The RO has not attempted to verify stressors 
through the U.S. Armed Services Center for Unit Records 
Research (CURR).  In the judgment of the Board, the RO should 
attempt to do so, after giving the veteran an opportunity to 
provide any more details.

Service medical records show that in February 1971, when the 
veteran was stationed in Germany, he was briefly hospitalized 
for nervous symptoms then diagnosed as an adult situational 
reaction.  That same month he was discharged from service 
with a hardship discharge, apparently related to family 
problems.  A VA psychiatric examination in July/August 1984 
found no PTSD but diagnosed a dysthymic disorder (depressive 
neurosis).  A March 2002 VA outpatient record notes diagnoses 
of anxiety and depression.  This and other recent medical 
records show the veteran is seriously ill with physical 
ailments.  The veteran has not been given a VA PTSD 
examination in relation to his current claim for service 
connection, and in his substantive appeal he requested one.  
In the judgment of the Board, any more post-service 
psychiatric treatment records should be obtained, and a VA 
PTSD examination should be provided.  

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for psychiatric problems since 
service.  The RO should obtain copies of 
the related medical records which are not 
already on file.

2.  The RO should give the veteran an 
opportunity to provide any further 
details of his claimed Vietnam stressors.  
The RO should then ask CURR to attempt to 
verify the claimed stressors.  The RO 
should provide CURR with a summary of 
claimed service stressors, copies of 
service personnel records, and any other 
documents needed by CURR to corroborate 
claimed stressors.  CURR should be asked 
to provide any available histories of the 
veteran's unit during the time he was in 
Vietnam.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the existence 
and etiology of any PTSD.  The claims 
folder should be provided to and reviewed 
by the doctor.  Any diagnosis of PTSD 
should be in accordance with DSM-IV, and 
the doctor should identify the stressors 
which are believed to be the cause of the 
condition.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


